


Exhibit 10.17


CAREY FINANCIAL, LLC
DEALER MANAGER AGREEMENT
December 20, 2013


Carey Financial, LLC
50 Rockefeller Plaza
New York, New York 10020
RE:    CAREY WATERMARK INVESTORS INCORPORATED
Ladies and Gentlemen:
Carey Watermark Investors Incorporated (the “Company”) is a Maryland corporation
that is taxed as a real estate investment trust (a “REIT”) for federal income
tax purposes. The Company proposes to offer in a follow on offering (a) up to
350,000,000 shares of common stock, $.001 par value per share (the “Shares”),
for a purchase price of $10.00 per Share (subject in certain circumstances to
discounts based upon the volume of shares purchased and for certain categories
of purchasers), in the primary offering (the “Primary Offering”), and (b) up to
31,578,947.3684 Shares for a purchase price of $9.50 per Share for issuance
through the Company’s distribution reinvestment program (the “DRIP” and together
with the Primary Offering, the “Offering”), all upon the other terms and subject
to the conditions set forth in the Prospectus (as defined in Section 1(a)). The
Company has reserved the right to reallocate the Shares offered in the Offering
between the DRIP and the Primary Offering.
Upon the terms and subject to the conditions contained in this Dealer Manager
Agreement (this “Agreement”), the Company hereby appoints Carey Financial, LLC,
a Delaware limited liability company (the “Dealer Manager”), to act as the
exclusive dealer manager for the Offering, and the Dealer Manager desires to
accept such engagement.
1.
Representations And Warranties Of The Company. The Company hereby represents,
warrants and agrees during the term of this Agreement as follows:



(a)
Registration Statement and Prospectus. In connection with the Offering, the
Company has prepared and filed with the Securities and Exchange Commission (the
“Commission”) a registration statement (File No. 333-191913) on Form S-11 for
the registration of the Shares under the Securities Act of 1933, as amended (the
“Securities Act”), and the rules and regulations of the Commission promulgated
thereunder (the “Securities Act Rules and Regulations”); one or more amendments
to such registration statement have been or may be so prepared and filed. The
registration statement on Form S-11 and the prospectus contained therein, as
finally amended at the date the registration statement is declared effective by
the Commission (the “Effective Date”) are respectively hereinafter referred to
as the “Registration Statement” and the “Prospectus”, except that:



(i)
if the Company files a post-effective amendment to such registration statement,
then the term “Registration Statement” shall, from and after the declaration of
the effectiveness of such post-effective amendment by the Commission, refer to
such registration statement as amended by such post-effective amendment, and the
term “Prospectus” shall refer to the amended prospectus then on file with the
Commission; and

(ii)
if the prospectus filed by the Company pursuant to either Rule 424(b) or 424(c)
of the Securities Act Rules and Regulations shall differ from the prospectus on
file at the time the Registration Statement or the most recent post-effective
amendment thereto, if any, shall have become effective, then the term
“Prospectus” shall refer to such prospectus filed pursuant to either Rule 424(b)
or 424(c), as the case may be, from and after the date on which it shall have
been filed. As used herein, the terms “Registration Statement”, “preliminary
Prospectus” and “Prospectus” shall include the documents, if any, incorporated
by reference therein.




1

--------------------------------------------------------------------------------




As used herein, the term “Effective Date” also shall refer to the effective date
of each post-effective amendment to the Registration Statement, unless the
context otherwise requires.
Further, if a separate prospectus is filed and becomes effective with respect
solely to the DRIP (a “DRIP Prospectus”), the term “Prospectus” shall refer to
such DRIP Prospectus from and after the declaration of effectiveness of such
DRIP Prospectus.
(b)
Compliance With the Securities Act. During the term of this Agreement:



(i)
the Registration Statement, the Prospectus and any amendments or supplements
thereto have complied, and will comply, in all material respects with the
Securities Act, the Securities Act Rules and Regulations, the requirements of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
rules and regulations promulgated thereunder (the “Exchange Act Rules and
Regulations”);

(ii)
the Registration Statement does not, and any amendment thereto will not, in each
case as of the applicable Effective Date, include any untrue statement of
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and the Prospectus does not, and any
amendment or supplement thereto will not, as of the applicable filing date,
include any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they are made, not misleading;
provided, however, that the foregoing provisions of this Section 1(b) will not
extend to any statements contained in or omitted from the Registration Statement
or the Prospectus that are based upon written information furnished to the
Company by the Dealer Manager expressly for use in the Registration Statement or
Prospectus; and

(iii)
the documents incorporated or deemed to be incorporated by reference in the
Prospectus, at the time they are hereafter filed with the Commission, will
comply in all material respects with the requirements of the Exchange Act and
Exchange Act Rules and Regulations, and, when read together with the other
information in the Prospectus, at the time the Registration Statement became
effective and as of the applicable Effective Date of each post-effective
amendment to the Registration Statement, did not and will not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.



(c)
Securities Matters. There has not been:



(i)
any request by the Commission for any further amendment to the Registration
Statement or the Prospectus or for any additional information;

(ii)
any issuance by the Commission of any stop order suspending the effectiveness of
the Registration Statement or the institution or, to the Company’s knowledge,
threat of any proceeding for that purpose; or

(iii)
any notification with respect to the suspension of the qualification of the
Shares for sale in any jurisdiction or any initiation or, to the Company’s
knowledge, threat of any proceeding for such purpose.



The Company is in compliance in all material respects with all federal and state
securities laws, rules and regulations applicable to it and its activities,
including, without limitation, with respect to the Offering and the sale of the
Shares.
(d)
Corporate Status and Good Standing. The Company is a corporation duly organized
and validly existing under the laws of the State of Maryland and is in good
standing with the State Department of Assessments and Taxation of Maryland, with
all requisite power and authority to enter into this Agreement and to carry out
its obligations hereunder.



(e)
Authorization of Agreement. This Agreement is duly and validly authorized,
executed and delivered by or on behalf of the Company and constitutes a valid
and binding agreement of the Company enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws of the United States, any state
or any political subdivision thereof which affect creditors’ rights generally or
by equitable principles relating to the availability of


2

--------------------------------------------------------------------------------




remedies or except to the extent that the enforceability of the indemnity and
contribution provisions contained in this Agreement may be limited under
applicable securities laws.
The execution and delivery of this Agreement and the performance of this
Agreement, the consummation of the transactions contemplated herein and the
fulfillment of the terms hereof, do not and will not conflict with, or result in
a breach of any of the terms and provisions of, or constitute a default under:
(i)
the Company’s or any of its subsidiaries’ charter, bylaws, or other
organizational documents, as the case may be;

(ii)
any indenture, mortgage, deed of trust, voting trust agreement, note, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which the Company or any of its subsidiaries or any of their
properties is bound except, for purposes of this clause (ii) only, for such
conflicts, breaches or defaults that do not result in and could not reasonably
be expected to result in, individually or in the aggregate, a Company MAE (as
defined below in this Section 1(e)); or

(iii)
any statute, rule or regulation or order of any court or other governmental
agency or body having jurisdiction over the Company, any of its subsidiaries or
any of their properties.



No consent, approval, authorization or order of any court or other governmental
agency or body has been or is required for the performance of this Agreement or
for the consummation by the Company of any of the transactions contemplated
hereby (except as have been obtained under the Securities Act, the Exchange Act,
from the Financial Industry Regulatory Authority (“FINRA”) or as may be required
under state securities or applicable blue sky laws in connection with the offer
and sale of the Shares or under the laws of states in which the Company may own
real properties in connection with its qualification to transact business in
such states or as may be required by subsequent events which may occur). Neither
the Company nor any of its subsidiaries is in violation of its charter, bylaws
or other organizational documents, as the case may be.
As used in this Agreement, “Company MAE” means any event, circumstance,
occurrence, fact, condition, change or effect, individually or in the aggregate,
that is, or could reasonably be expected to be, materially adverse to (A) the
condition, financial or otherwise, earnings, business affairs or business
prospects of the Company and its subsidiaries considered as one enterprise, or
(B) the ability of the Company to perform its obligations under this Agreement
or the validity or enforceability of this Agreement or the Shares.
(f)
Actions or Proceedings. As of the initial Effective Date, there are no actions,
suits or proceedings against, or investigations of, the Company or its
subsidiaries pending or, to the knowledge of the Company, threatened, before any
court, arbitrator, administrative agency or other tribunal:



(i)
asserting the invalidity of this Agreement;

(ii)
seeking to prevent the issuance of the Shares or the consummation of any of the
transactions contemplated by this Agreement;

(iii)
that might materially and adversely affect the performance by the Company of its
obligations under or the validity or enforceability of, this Agreement or the
Shares;

(iv)
that might result in a Company MAE, or

(v)
seeking to affect adversely the federal income tax attributes of the Shares
except as described in the Prospectus.



The Company promptly will give notice to the Dealer Manager of the occurrence of
any action, suit, proceeding or investigation of the type referred to above
arising or occurring on or after the initial Effective Date.
(g)
Hazardous Materials. The Company does not have any knowledge of:



(i)
the unlawful presence of any hazardous substances, hazardous materials, toxic
substances or waste materials (collectively, “Hazardous Materials”) on any of
the properties owned by it or its subsidiaries or subject to mortgage loans
owned by the Company or any of its subsidiaries; or

(ii)
any unlawful spills, releases, discharges or disposal of Hazardous Materials
that have occurred or are presently occurring off such properties as a result of
any construction on or operation and use of such properties, which presence or
occurrence in the case of clauses (i) and (ii) would result in, individually or
in the aggregate, a Company MAE.


3

--------------------------------------------------------------------------------




In connection with the properties owned by the Company and its subsidiaries or
subject to mortgage loans owned by the Company or any of its subsidiaries, the
Company has no knowledge of any material failure to comply with all applicable
local, state and federal environmental laws, regulations, ordinances and
administrative and judicial orders relating to the generation, recycling, reuse,
sale, storage, handling, transport and disposal of any Hazardous Materials.
(h)
Sales Literature. Any supplemental sales literature or advertisement (including,
without limitation any “broker-dealer use only” material), regardless of how
labeled or described, used in addition to the Prospectus in connection with the
Offering which previously has been, or hereafter is, furnished or approved by
the Company (collectively, “Approved Sales Literature”), shall, to the extent
required, be filed with and approved by the appropriate securities agencies and
bodies, provided that the Dealer Manager will make all FINRA filings, to the
extent required. Any and all Approved Sales Literature, when used in connection
with the Prospectus, did not or will not at the time provided for use include
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.



(i)
Authorization of Shares. The Shares have been duly authorized and, upon payment
therefor as provided in this Agreement and the Prospectus, will be validly
issued, fully paid and nonassessable and will conform to the description thereof
contained in the Prospectus.



(j)
Taxes. Any taxes, fees and other governmental charges in connection with the
execution and delivery of this Agreement or the execution, delivery and sale of
the Shares have been or will be paid when due.



(k)
Investment Company. The Company is not, and neither the offer or sale of the
Shares nor any of the activities of the Company will cause the Company to be, an
“investment company” or under the control of an “investment company” as such
terms are defined in the Investment Company Act of 1940, as amended.



(l)
Tax Returns. The Company has filed or will file all material federal, state and
foreign income tax returns required to be filed by or on behalf of the Company
on or before the due dates therefor (taking into account all extensions of time
to file) and has paid or provided for the payment of all such material taxes,
except those being contested in good faith, indicated by such tax returns and
all assessments received by the Company to the extent that such taxes or
assessments have become due.



(m)
REIT Qualifications. The Company has made a timely election to be subject to tax
as a REIT pursuant to Sections 856 through 860 of the Internal Revenue Code of
1986, as amended (the “Code”) for its taxable year ended December 31, 2011 and
has not revoked such election. The Company has been organized and operated in
conformity with the requirements for qualification and taxation as a REIT. The
Company’s current and proposed method of operation as described in the
Registration Statement and the Prospectus will enable it to continue to meet the
requirements for qualification and taxation as a REIT under the Code.



(n)
Independent Registered Public Accounting Firm. The accountants who have
certified certain financial statements appearing in the Prospectus are an
independent registered public accounting firm within the meaning of the
Securities Act and the Securities Act Rules and Regulations. Such accountants
have not been engaged by the Company to perform any “prohibited activities” (as
defined in Section 10A of the Exchange Act).



(o)
Preparation of the Financial Statements. The financial statements filed with the
Commission as a part of the Registration Statement and included in the
Prospectus present fairly the consolidated financial position of the Company and
its subsidiaries as of and at the dates indicated and the results of their
operations and cash flows for the periods specified. Such financial statements
have been prepared in conformity with generally accepted accounting principles
as applied in the United States applied on a consistent basis throughout the
periods involved, except as may be expressly stated in the related notes
thereto. No other financial statements or supporting schedules are required to
be included in the Registration Statement or any applicable Prospectus.



(p)
Material Adverse Change. Since the respective dates as of which information is
given in the Registration Statement and the Prospectus, except as may otherwise
be stated therein or contemplated thereby, there has not occurred a Company MAE,
whether or not arising in the ordinary course of business.




4

--------------------------------------------------------------------------------




(q)
Government Permits. The Company and its subsidiaries possess such certificates,
authorities or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct the business now operated by
them, other than those the failure to possess or own would not have,
individually or in the aggregate, a Company MAE. Neither the Company nor any of
its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such certificate, authority or permit which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would result in a Company MAE.



(r)
Properties. Except as otherwise disclosed in the Prospectus and except as would
not result in, individually or in the aggregate, a Company MAE:



(i)
all properties and assets described in the Prospectus are owned with good and
marketable title by the Company and its subsidiaries; and

(ii)
all liens, charges, encumbrances, claims or restrictions on or affecting any of
the properties and assets of any of the Company or its subsidiaries which are
required to be disclosed in the Prospectus are disclosed therein.



1.
Representations and Warranties of the Dealer Manager. The Dealer Manager
represents and warrants to the Company during the term of this Agreement that:



(a)
Organization Status. The Dealer Manager is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with all requisite power and authority to enter into this Agreement
and to carry out its obligations hereunder.



(b)
Authorization of Agreement. This Agreement has been duly authorized, executed
and delivered by the Dealer Manager, and assuming due authorization, execution
and delivery of this Agreement by the Company, will constitute a valid and
legally binding agreement of the Dealer Manager enforceable against the Dealer
Manager in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability and except that rights to indemnity and contribution hereunder
may be limited by applicable law and public policy.



(c)
Absence of Conflict or Default. The execution and delivery of this Agreement,
the consummation of the transactions herein contemplated and compliance with the
terms of this Agreement by the Dealer Manager will not conflict with or
constitute a default under:



(i)
its organizational documents;

(ii)
any indenture, mortgage, deed of trust or lease to which the Dealer Manager is a
party or by which it may be bound, or to which any of the property or assets of
the Dealer Manager is subject; or

(iii)
any rule, regulation, writ, injunction or decree of any government, governmental
instrumentality or court, domestic or foreign, having jurisdiction over the
Dealer Manager or its assets, properties or operations, except in the case of
clause (ii) or (iii) for such conflicts or defaults that would not individually
or in the aggregate have a material adverse effect on the condition (financial
or otherwise), business, properties or results of operations of the Dealer
Manager.



(d)
Broker-Dealer Registration; FINRA Membership. The Dealer Manager is, and during
the term of this Agreement will be, duly registered as a broker-dealer pursuant
to the provisions of the Exchange Act, a member in good standing of FINRA, and a
broker or dealer duly registered as such in those states where the Dealer
Manager is required to be registered in order to carry out the Offering as
contemplated by this Agreement. Moreover, the Dealer Manager’s employees and
representatives have all required licenses and registrations to act under this
Agreement. There is no provision in the Dealer Manager’s FINRA membership
agreement that would restrict the ability of the Dealer Manager to carry out the
Offering as contemplated by this Agreement.



2.
Offering and Sale of the Shares. Upon the terms and subject to the conditions
set forth in this Agreement, the Company hereby appoints the Dealer Manager as
its agent and distributor to solicit and to retain the Selected Dealers (as
defined in Section 3(a)) to solicit subscriptions for the Shares at the
subscription price to be paid in cash. The Dealer Manager hereby accepts such
agency and exclusive distributorship and agrees to use its reasonable best
efforts


5

--------------------------------------------------------------------------------




to sell or cause to be sold the Shares in such quantities and to such persons in
accordance with such terms as are set forth in this Agreement, the Prospectus
and the Registration Statement.
The Dealer Manager shall do so during the period commencing on the initial
Effective Date and ending on the earliest to occur of the following: (1) the
later of (x) two years after the initial Effective Date of the Registration
Statement and (y) at the Company’s election, the date on which the Company is
permitted to extend the Offering in accordance with the rules of the Commission;
(2) the acceptance by the Company of subscriptions for 66,578,947.3684 Shares;
(3) the termination of the Offering by the Company, which the Company shall have
the right to terminate in its sole and absolute discretion at any time; (4) the
termination of the effectiveness of the Registration Statement; and (5) the
liquidation or dissolution of the Company (such period being the “Offering
Period”).
The number of Shares, if any, to be reserved for sale by each Selected Dealer
may be determined by mutual agreement, from time to time, by the Dealer Manager
and the Company. In the absence of such determination, the Company shall,
subject to the provisions of Section 3(b), accept Subscription Agreements based
upon a first-come, first accepted reservation or other similar method. Under no
circumstances will the Dealer Manager be obligated to underwrite or purchase any
Shares for its own account and, in soliciting purchases of Shares, the Dealer
Manager shall act solely as the Company’s agent and not as an underwriter or
principal.
(a)
Selected Dealers. The Shares offered and sold through the Dealer Manager under
this Agreement shall be offered and sold only by the Dealer Manager and other
securities dealers the Dealer Manager may retain (collectively the “Selected
Dealers”); provided, however, that:



(i)
the Dealer Manager reasonably believes that all Selected Dealers are registered
with the Commission, members of FINRA and are duly licensed or registered by the
regulatory authorities in the jurisdictions in which they will offer and sell
Shares; and

(ii)
all such engagements are evidenced by written agreements, the terms and
conditions of which substantially conform to the form of Selected Dealer
Agreement substantially in the form of Exhibit A hereto (the “Selected Dealer
Agreement”).



(b)
Subscription Documents. Each person desiring to purchase Shares through the
Dealer Manager, or any other Selected Dealer, will be required to complete and
execute the subscription documents described in the Prospectus.



Payments for Shares shall be made payable to “Carey Watermark Investors
Incorporated,” and the Selected Dealer shall forward original checks together
with an original Subscription Agreement, executed and initialed by the
subscriber as provided for in the Subscription Agreement, to Carey Watermark
Investors Incorporated, c/o DST Systems, Inc., at the address provided in the
Subscription Agreement.
(c)
Completed Sale. A sale of a Share shall be deemed by the Company to be completed
for purposes of Section 3(d) if and only if:



(i)
the Company or an agent of the Company has received a properly completed and
executed subscription agreement, together with payment of the full purchase
price of each purchased Share, from an investor who satisfies the applicable
suitability standards and minimum purchase requirements set forth in the
Registration Statement as determined by the Selected Dealer or the Dealer
Manager, as applicable, in accordance with the provisions of this Agreement;

(ii)
the Company has accepted such subscription; and

(iii)
such investor has been admitted as a shareholder of the Company.



In addition, no sale of Shares shall be completed until at least five (5)
business days after the date on which the subscriber receives a copy of the
Prospectus. The Dealer Manager hereby acknowledges and agrees that the Company,
in its sole and absolute discretion, may accept or reject any subscription, in
whole or in part, for any reason whatsoever or no reason, and no commission or
dealer manager fee will be paid to the Dealer Manager with respect to that
portion of any subscription which is rejected.
(d)
Dealer-Manager Compensation.



(i)
Subject to the volume discounts and other special circumstances described in or
otherwise provided in the “Plan of Distribution” section of the Prospectus or
this Section 3(d), the Company agrees to pay the Dealer Manager selling
commissions in the amount of seven percent (7.0%) of the selling


6

--------------------------------------------------------------------------------




price of each Share for which a sale is completed from the Shares offered in the
Primary Offering. The Company will not pay selling commissions for sales of
Shares pursuant to the DRIP, and the Company will pay reduced selling
commissions or may eliminate commissions on certain sales of Shares, including
the reduction or elimination of selling commissions in accordance with, and on
the terms set forth in, the Prospectus. The Dealer Manager will re-allow all or
a portion of the selling commissions, subject to federal and state securities
laws, to the Selected Dealer who sold the Shares, as described more fully in the
Selected Dealer Agreement.
(ii)
Subject to the special circumstances described in or otherwise provided in the
“Plan of Distribution” section of the Prospectus or this Section 3(d), as
compensation for acting as the dealer manager, the Company will pay the Dealer
Manager, a dealer manager fee in the amount of three percent (3.0%) of the
selling price of each Share for which a sale is completed from the Shares
offered in the Primary Offering (the “Dealer Manager Fee”). No Dealer Manager
Fee will be paid in connection with Shares sold pursuant to the DRIP.



The Dealer Manager may retain or re-allow a portion of the Dealer Manager Fee,
subject to federal and state securities laws, to the Selected Dealer who sold
the Shares, as described more fully in the Selected Dealer Agreement.
(iii)
All sales commissions and Dealer Manager fees payable to the Dealer Manager will
be paid at least within ten (10) business days after the investor subscribing
for the Share is admitted as a shareholder of the Company, in an amount equal to
the sales commissions payable with respect to such Shares.

(iv)
In no event shall the total aggregate underwriting compensation payable to the
Dealer Manager and any Selected Dealers participating in the Offering,
including, but not limited to, selling commissions and the Dealer Manager Fee
exceed ten percent (10.0%) of gross offering proceeds from the Primary Offering
in the aggregate.

(v)
Notwithstanding anything to the contrary contained herein, if the Company pays
any selling commission to the Dealer Manager for sale by a Selected Dealer of
one or more Shares and the subscription is rescinded as to one or more of the
Shares covered by such subscription, then the Company shall decrease the next
payment of selling commissions or other compensation otherwise payable to the
Dealer Manager by the Company under this Agreement by an amount equal to the
commission rate established in this Section 3(d), multiplied by the number of
Shares as to which the subscription is rescinded. If no payment of selling
commissions or other compensation is due to the Dealer Manager after such
withdrawal occurs, then the Dealer Manager shall pay the amount specified in the
preceding sentence to the Company within a reasonable period of time not to
exceed thirty (30) days following receipt of notice by the Dealer Manager from
the Company stating the amount owed as a result of rescinded subscriptions.



(e)
Reasonable Bona Fide Due Diligence Expenses. In addition to any payments to the
Dealer Manager pursuant to Section 3(d), the Company shall reimburse the Dealer
Manager or any Selected Dealer for reasonable bona fide due diligence expenses
incurred by the Dealer Manager or any Selected Dealer to the extent permitted
pursuant to the rules and regulations of FINRA, provided, however, that no due
diligence expenses shall be reimbursed by the Company pursuant to this Section
3(e) which would cause the aggregate of all of the Company’s expenses described
in Section 3(f) and compensation paid to the Dealer Manager and any Selected
Dealer pursuant to Section 3(d) to exceed 15% of the gross proceeds from the
sale of Shares offered in the Primary Offering. Also, the Company shall only
reimburse the Dealer Manager or any Selected Dealer for such approved bona fide
due diligence expenses to the extent such expenses have actually been incurred
and are supported by detailed and itemized invoice(s) provided to the Company.



(f)
Company Expenses. Subject to the limitations described above, the Company agrees
to pay all costs and expenses incident to the Offering, whether or not the
transactions contemplated hereunder are consummated or this Agreement is
terminated, including expenses, fees and taxes in connection with:



(i)
the registration fee, the preparation and filing of the Registration Statement
(including without limitation financial statements, exhibits, schedules and
consents), the Prospectus, and any amendments or supplements thereto, and the
printing and furnishing of copies of each thereof to the Dealer Manager and to
Selected Dealers (including costs of mailing and shipment);

(ii)
the preparation, issuance and delivery of certificates, if any, for the Shares,
including any stock or other transfer taxes or duties payable upon the sale of
the Shares;


7

--------------------------------------------------------------------------------




(iii)
all fees and expenses of the Company’s legal counsel, independent public or
certified public accountants and other advisors;

(iv)
the qualification of the Shares for offering and sale under state laws in the
states that the Company shall designate as appropriate and the determination of
their eligibility for sale under state law as aforesaid and the printing and
furnishing of copies of blue sky surveys;

(v)
the filing fees in connection with filing for review by FINRA of all necessary
documents and information relating to the Offering and the Shares;

(vi)
the fees and expenses of any transfer agent or registrar for the Offered Shares
and miscellaneous expenses referred to in the Registration Statement;

(vii)
all costs and expenses incident to the travel and accommodation of the personnel
of Carey Lodging Advisors, LLC, advisor to the Company (the “Advisor”), and the
personnel of any sub-advisor designated by the Advisor and acting on behalf of
the Company, in making road show presentations and presentations to Selected
Dealers and other broker-dealers and financial advisors with respect to the
offering of the Shares; and

(viii)
the performance of the Company’s other obligations hereunder.



Notwithstanding the foregoing, the Company shall not directly pay, or reimburse
the Advisor for, the costs and expenses described in this Section 3(f) if the
payment or reimbursement of such expenses would cause the aggregate of the
Company’s “organization and offering expenses” as defined by FINRA Rule 2310
(including the Company expenses paid or reimbursed pursuant to this Section
3(f), all items of underwriting compensation including Dealer Manager expenses
described in Section 3(d) and due diligence expenses described in Section 3(e))
to exceed 15.0% of the gross proceeds from the sale of Shares offered in the
Primary Offering.
3.
Conditions to the Dealer Manager’s Obligations. The Dealer Manager’s obligations
hereunder shall be subject to the following terms and conditions:



(a)
The representations and warranties on the part of the Company contained in this
Agreement hereof shall be true and correct in all material respects and the
Company shall have complied with its covenants, agreements and obligations
contained in this Agreement in all material respects.



(b)
The Registration Statement shall have become effective and no stop order
suspending the effectiveness of the Registration Statement shall have been
issued by the Commission and, to the best knowledge of the Company, no
proceedings for that purpose shall have been instituted, threatened or
contemplated by the Commission; and any request by the Commission for additional
information (to be included in the Registration Statement or Prospectus or
otherwise) shall have been complied with to the reasonable satisfaction of the
Dealer Manager.



4.
Covenants of the Company. The Company covenants and agrees with the Dealer
Manager as follows:



(a)
Registration Statement. The Company will use its best efforts to cause the
Registration Statement and any subsequent amendments thereto to become effective
as promptly as possible and will furnish a copy of any proposed amendment or
supplement of the Registration Statement or the Prospectus to the Dealer
Manager.



(b)
Commission Orders. If the Commission shall issue any stop order or any other
order preventing or suspending the use of the Prospectus, or shall institute any
proceedings for that purpose, then the Company will promptly notify the Dealer
Manager and use its best efforts to prevent the issuance of any such order and,
if any such order is issued, to use its best efforts to obtain the removal
thereof as promptly as possible.



(c)
Blue Sky Qualifications. The Company will use its best efforts to qualify the
Shares for offering and sale under the securities or blue sky laws of such
jurisdictions as the Dealer Manager and the Company shall mutually agree upon
and to make such applications, file such documents and furnish such information
as may be reasonably required for that purpose. The Company will, at the Dealer
Manager’s request, furnish the Dealer Manager with a copy of such papers filed
by the Company in connection with any such qualification. The Company will
promptly advise the Dealer Manager of the issuance by such securities
administrators of any stop order preventing or suspending the use of the
Prospectus or of the institution of any proceedings for that purpose, and will
use its best efforts to prevent the issuance of any such order and if any such
order is issued, to use its best efforts to obtain the removal thereof as
promptly as possible. The Company will furnish the Dealer Manager with a Blue
Sky Survey dated as of the initial Effective Date, which will be supplemented to
reflect changes or additions to the information disclosed in such survey.


8

--------------------------------------------------------------------------------






(d)
Amendments and Supplements. If, at any time when a Prospectus relating to the
Shares is required to be delivered under the Securities Act, any event shall
have occurred to the knowledge of the Company, or the Company receives notice
from the Dealer Manager that it believes such an event has occurred, as a result
of which the Prospectus or any Approved Sales Literature as then amended or
supplemented would include any untrue statement of a material fact, or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, or if it is necessary
at any time to amend the Registration Statement or supplement the Prospectus
relating to the Shares to comply with the Securities Act, then the Company will
promptly notify the Dealer Manager thereof (unless the information shall have
been received from the Dealer Manager) and will prepare and file with the
Commission an amendment or supplement which will correct such statement or
effect such compliance to the extent required, and shall make available to the
Dealer Manager thereof sufficient copies for its own use and/or distribution to
the Selected Dealers.



(e)
Requests from Commission. The Company will promptly advise the Dealer Manager of
any request made by the Commission or a state securities administrator for
amending the Registration Statement, supplementing the Prospectus or for
additional information.



(f)
Copies of Registration Statement. The Company will furnish the Dealer Manager
with one signed copy of the Registration Statement, including its exhibits, and
such additional copies of the Registration Statement, without exhibits, and the
Prospectus and all amendments and supplements thereto, which are finally
approved by the Commission, as the Dealer Manager may reasonably request for
sale of the Shares.



(g)
Qualification to Transact Business. The Company will take all steps necessary to
ensure that at all times the Company will validly exist as a Maryland
corporation and will be qualified to do business in all jurisdictions in which
the conduct of its business requires such qualification and where such
qualification is required under local law.



(h)
Authority to Perform Agreements. The Company undertakes to obtain all consents,
approvals, authorizations or orders of any court or governmental agency or body
which are required for the Company’s performance of this Agreement and under the
Bylaws and the Articles of Amendment and Restatement in the form included as
exhibits to the Registration Statement for the consummation of the transactions
contemplated hereby and thereby, respectively, or the conducting by the Company
of the business described in the Prospectus.



(i)
Sales Literature. The Company will furnish to the Dealer Manager as promptly as
shall be practicable upon request any Approved Sales Literature (provided that
the use of said material has been first approved for use to the extent required
by all appropriate regulatory agencies). Any supplemental sales literature or
advertisement, regardless of how labeled or described, used in addition to the
Prospectus in connection with the Offering which is furnished or approved by the
Company (including, without limitation, Approved Sales Literature) shall, to the
extent required, be filed with and, to the extent required, approved by the
appropriate securities agencies and bodies, provided that the Dealer Manager
will make all FINRA filings, to the extent required.



(j)
Use of Proceeds. The Company will apply the proceeds from the sale of the Shares
as set forth in the Prospectus.



(k)
Customer Information. The Dealer Manager and the Company shall, when applicable:



(i)
abide by and comply with (A) the privacy standards and requirements of the
Gramm-Leach-Bliley Act of 1999 (the “GLB Act”) and applicable regulations
promulgated thereunder, (B) the privacy standards and requirements of any other
applicable federal or state law, including but not limited to, the Fair Credit
Reporting Act (“FCRA”), and (C) its own internal privacy policies and
procedures, each as may be amended from time to time;

(ii)
refrain from the use or disclosure of nonpublic personal information (as defined
under the GLB Act) of all customers who have opted out of such disclosures
except as necessary to service the customers or as otherwise necessary or
required by applicable law;

(iii)
except as expressly permitted under the FCRA, the Dealer Manager and the Company
shall not disclose any information that would be considered a “consumer report”
under the FCRA; and


9

--------------------------------------------------------------------------------




(iv)
determine which customers have opted out of the disclosure of nonpublic personal
information by periodically reviewing and, if necessary, retrieving an
aggregated list of such customers from the Selected Dealers (the “List”) to
identify customers that have exercised their opt-out rights. If either party
uses or discloses nonpublic personal information of any customer for purposes
other than servicing the customer, or as otherwise required by applicable law,
that party will consult the List to determine whether the affected customer has
exercised his or her opt-out rights. Each party understands that it is
prohibited from using or disclosing any nonpublic personal information of any
customer that is identified on the List as having opted out of such disclosures.



(l)
Dealer Manager’s Review of Proposed Amendments and Supplements. Prior to
amending or supplementing the Registration Statement, any preliminary prospectus
or the Prospectus (including any amendment or supplement through incorporation
of any report filed under the Exchange Act), the Company shall furnish to the
Dealer Manager for review, a reasonable amount of time prior to the proposed
time of filing or use thereof, a copy of each such proposed amendment or
supplement, and the Company shall not file or use any such proposed amendment or
supplement without the Dealer Manager’s consent, which consent shall not be
unreasonably withheld or delayed.



5.
Covenants of the Dealer Manager. The Dealer Manager covenants and agrees with
the Company as follows:



(a)
Compliance With Laws. With respect to the Dealer Manager’s participation and the
participation by each Selected Dealer in the offer and sale of the Shares
(including, without limitation, any resales and transfers of Shares), the Dealer
Manager agrees, and each Selected Dealer in its Selected Dealer Agreement will
agree, to comply in all material respects with all applicable requirements of
the Securities Act, the Securities Act Rules and Regulations, the Exchange Act,
the Exchange Act Rules and Regulations and all other federal regulations
applicable to the Offering, the sale of Shares and with all applicable state
securities or blue sky laws, and the Rules of FINRA applicable to the Offering,
from time to time in effect, specifically including, but not in any way limited
to, NASD Conduct Rule 2340 (Customer Account Statements), and 2420 (Dealing with
Non-Members), and FINRA Rules 2111 (Suitability), 2310 (Direct Participation
Programs), 5130 (Restrictions on the Purchase and Sale of Initial Equity Public
Offerings), and 5141 (Sale of Securities in a Fixed Price Offering) therein. The
Dealer Manager will not offer the Shares for sale in any jurisdiction unless and
until it has been advised that the Shares are either registered in accordance
with, or exempt from, the securities and other laws applicable thereto.



In addition, the Dealer Manager shall, in accordance with applicable law or as
prescribed by any state securities administrator, provide, or require in the
Selected Dealer Agreement that the Selected Dealer shall provide, to any
prospective investor copies of any prescribed document which is part of the
Registration Statement and any supplements thereto during the course of the
Offering and prior to the sale. The Company may provide the Dealer Manager with
certain Approved Sales Literature to be used by the Dealer Manager and the
Selected Dealers in connection with the solicitation of purchasers of the
Shares. The Dealer Manager agrees not to deliver the Approved Sales Literature
to any person prior to the initial Effective Date. If the Dealer Manager elects
to use such Approved Sales Literature after the initial Effective Date, then the
Dealer Manager agrees that such material shall not be used by it in connection
with the solicitation of purchasers of the Shares and that it will direct
Selected Dealers not to make such use unless accompanied or preceded by the
Prospectus, as then currently in effect, and as it may be amended or
supplemented in the future.
The Dealer Manager agrees that it will not use any Approved Sales Literature
other than those provided to the Dealer Manager by the Company for use in the
Offering. The use of any other sales material is expressly prohibited.
(b)
No Additional Information. In offering the Shares for sale, the Dealer Manager
shall not, and each Selected Dealer shall agree not to, give or provide any
information or make any representation other than those contained in the
Prospectus or the Approved Sales Literature.



(c)
Sales of Shares. The Dealer Manager shall, and each Selected Dealer shall agree
to, solicit purchases of the Shares only in the jurisdictions in which the
Dealer Manager and such Selected Dealer are legally qualified to so act and in
which the Dealer Manager and each Selected Dealer have been advised by the
Company or counsel to the Company that such solicitations can be made.




10

--------------------------------------------------------------------------------




(d)
Subscription Agreement. The Dealer Manager will comply in all material respects
with the subscription procedures and “The Offering/Plan of Distribution” set
forth in the Prospectus. Subscriptions will be submitted by the Dealer Manager
and each Selected Dealer to the Company only on the form which is included as
Annex A to the Prospectus. The Dealer Manager understands and acknowledges, and
each Selected Dealer shall acknowledge, that the Subscription Agreement must be
executed and initialed by the subscriber as provided for by the Subscription
Agreement.



(e)
Suitability. The Dealer Manager will offer Shares, and in its agreement with
each Selected Dealer will require that the Selected Dealer offer Shares, only to
persons that it has reasonable grounds to believe meet the financial
qualifications set forth in the Prospectus or in any suitability letter or
memorandum sent to it by the Company and will only make offers to persons in the
states in which it is advised in writing by the Company that the Shares are
qualified for sale or that such qualification is not required. In offering
Shares, the Dealer Manager will comply, and in its agreements with the Selected
Dealers, the Dealer Manager will require that the Selected Dealers comply, with
the provisions of all applicable rules and regulations relating to suitability
of investors, including without limitation the FINRA Rules and the provisions of
Article III.C. of the Statement of Policy Regarding Real Estate Investment
Trusts of the North American Securities Administrators Association, Inc., as
revised and amended on May 7, 2007 and as may be further revised and amended
(the “NASAA Guidelines”).



The Dealer Manager agrees that in recommending the purchase of the Shares in the
Primary Offering to an investor, the Dealer Manager and each person associated
with the Dealer Manager that make such recommendation shall have, and each
Selected Dealer in its Selected Dealer Agreement shall agree with respect to
investors to which it makes a recommendation shall agree that it shall have,
reasonable grounds to believe, on the basis of information obtained from the
investor concerning the investor’s investment objectives, other investments,
financial situation and needs, and any other information known by the Dealer
Manager, the person associated with the Dealer Manager or the Selected Dealer
that:
(i)
the investor is or will be in a financial position appropriate to enable the
investor to realize to a significant extent the benefits described in the
Prospectus, including the tax benefits where they are a significant aspect of
the Company;

(ii)
the investor has a fair market net worth sufficient to sustain the risks
inherent in the program, including loss of investment and lack of liquidity; and

(iii)
an investment in the Shares offered in the Primary Offering is otherwise
suitable for the investor.



The Dealer Manager agrees as to investors to whom it makes a recommendation with
respect to the purchase of the Shares in the Primary Offering (and each Selected
Dealer in its Selected Dealer Agreement shall agree, with respect to Investors
to whom it makes such recommendations) to maintain in the files of the Dealer
Manager (or the Selected Dealer, as applicable) documents disclosing the basis
upon which the determination of suitability was reached as to each investor.
In making the determinations as to financial qualifications and as to
suitability required by the NASAA Guidelines, the Dealer Manager and Selected
Dealers may rely on (A) representations from investment advisers who are not
affiliated with a Selected Dealer, banks acting as trustees or fiduciaries, and
(B) information it has obtained from a prospective investor, including such
information as the investment objectives, other investments, financial situation
and needs of the person or any other information known by the Dealer Manager (or
Selected Dealer, as applicable), after due inquiry. Notwithstanding the
foregoing, the Dealer Manager shall not, and each Selected Dealer shall agree
not to, execute any transaction in the Company in a discretionary account
without prior written approval of the transaction by the customer.
(f)
Selected Dealer Agreements. All engagements of the Selected Dealers will be
evidenced by a Selected Dealer Agreement.



(g)
Electronic Delivery. If it intends to use electronic delivery to distribute the
Prospectus to any person, that it will comply with all applicable requirements
of the Commission, the Blue Sky laws and/or FINRA and any other laws or
regulations related to the electronic delivery of documents.



(h)
AML Compliance. The Dealer Manager represents to the Company that it has
established and implemented an anti-money laundering compliance program (“AML
Program”) in accordance with Section 352 of the USA PATRIOT Act of 2001 (the
“PATRIOT Act”) and FINRA Rule 3310, that complies with applicable anti-


11

--------------------------------------------------------------------------------




money laundering laws and regulations, including, but not limited to, the
customer identification program requirements of Section 326 of the PATRIOT Act,
and the suspicious activity reporting requirements of Section 356 of the PATRIOT
Act, and the laws, regulations and Executive Orders administered by the Office
of Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury
(collectively, “AML/OFAC Laws”). The Dealer Manager hereby covenants to remain
in compliance with the AML/OFAC Laws and shall, upon request by the Company,
provide a certification to the Company that, as of the date of such
certification, its AML Program is compliant with the AML/OFAC Laws.


(i)
Customer Information. The Dealer Manager will use its best efforts to provide
the Company with any and all subscriber information that the Company requests in
order for the Company to satisfy its obligations under the AML/OFAC Laws and
comply with the requirements under Section 5(k) above.



(j)
Recordkeeping. The Dealer Manager will comply, and will require each Selected
Dealer to agree to comply, with the record keeping requirements of the Exchange
Act, including, but not limited to, Rules 17a-3 and 17a-4 promulgated under the
Exchange Act, and shall maintain, for at least six years or for a period of time
not less than that required in order to comply with all applicable federal,
state and other regulatory requirements, whichever is later, such records with
respect to each investor who purchases Shares, information used to determine
that the investor meets the suitability standards imposed on the offer and sale
of the Shares, the amount of Shares sold, and a representation of the investor
that the investor is investing for the investor’s own account or, in lieu of
such representation, information indicating that the investor for whose account
the investment was made met the suitability standards.



(k)
Suspension or Termination of Offering. The Dealer Manager agrees, and will
require that each of the Selected Dealers agree, to suspend or terminate the
offering and sale of the Shares upon request of the Company at any time and to
resume the offering and sale of the Shares upon subsequent request of the
Company.



6.
Indemnification.



(a)
Indemnified Parties Defined. For the purposes of this Agreement, an “Indemnified
Party” shall mean a person or entity entitled to indemnification under Section
7, as well as such person’s or entity’s officers, directors, employees, members,
partners, affiliates, agents and representatives, and each person, if any, who
controls such person or entity within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act.



(b)
Indemnification of the Dealer Manager and Selected Dealers. The Company will
indemnify, defend and hold harmless the Dealer Manager and the Selected Dealers,
and their respective Indemnified Parties, from and against any losses, claims,
expenses (including reasonable legal and other expenses incurred in
investigating and defending such claims or liabilities), damages or liabilities,
joint or several, to which any such Selected Dealers or the Dealer Manager, or
their respective Indemnified Parties, may become subject under the Securities
Act, the Exchange Act or otherwise, insofar as such losses, claims, expenses,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon:



(i)
in whole or in part, any material inaccuracy in a representation or warranty
contained herein by the Company, any material breach of a covenant contained
herein by the Company, or any material failure by the Company to perform its
obligations hereunder or to comply with state or federal securities laws
applicable to the Offering;

(ii)
any untrue statement or alleged untrue statement of a material fact contained
(A) in any Registration Statement or any post-effective amendment thereto or in
the Prospectus or any amendment or supplement to the Prospectus, (B) in any
Approved Sales Literature or (C) in any blue sky application or other document
executed by the Company or on its behalf specifically for the purpose of
qualifying any or all of the Offered Shares for sale under the securities laws
of any jurisdiction or based upon written information furnished by the Company
under the securities laws thereof (any such application, document or information
being hereinafter called a “Blue Sky Application”); or

(iii)
the omission or alleged omission to state a material fact required to be stated
in the Registration Statement or any post-effective amendment thereof to make
the statements therein not misleading or the omission or alleged omission to
state a material fact required to be stated in the Prospectus or any amendment
or supplement to the prospectus to make the statements therein, in light of the
circumstances under which they were made, not misleading.


12

--------------------------------------------------------------------------------






The Company will reimburse each Selected Dealer or the Dealer Manager, and their
respective Indemnified Parties, for any reasonable legal or other expenses
incurred by such Selected Dealer or the Dealer Manager, and their respective
Indemnified Parties, in connection with investigating or defending such loss,
claim, expense, damage, liability or action; provided, however, that the Company
will not be liable in any such case to the extent that any such loss, claim,
expense, damage or liability arises out of, or is based upon an untrue statement
or alleged untrue statement or omission or alleged omission made in reliance
upon and in conformity with written information furnished to the Company by the
Dealer Manager expressly for use in the Registration Statement or any
post-effective amendment thereof or the Prospectus or any such amendment thereof
or supplement thereto. This indemnity agreement will be in addition to any
liability which the Company may otherwise have.
Notwithstanding the foregoing, as required by Section II.G. of the NASAA
Guidelines, the indemnification and agreement to hold harmless provided in this
Section 7(b) is further limited to the extent that no such indemnification by
the Company of a Selected Dealer or the Dealer Manager, or their respective
Indemnified Parties, shall be permitted under this Agreement for, or arising out
of, an alleged violation of federal or state securities laws, unless one or more
of the following conditions are met: (a) there has been a successful
adjudication on the merits of each count involving alleged securities law
violations as to the particular Indemnified Party; (b) such claims have been
dismissed with prejudice on the merits by a court of competent jurisdiction as
to the particular Indemnified Party; or (c) a court of competent jurisdiction
approves a settlement of the claims against the particular Indemnified Party and
finds that indemnification of the settlement and the related costs should be
made, and the court considering the request for indemnification has been advised
of the position of the Commission and of the published position of any state
securities regulatory authority in which the securities were offered or sold as
to indemnification for violations of securities laws.
(c)
Dealer Manager Indemnification of the Company. The Dealer Manager will
indemnify, defend and hold harmless the Company and each of its Indemnified
Parties and each person who has signed the Registration Statement, from and
against any losses, claims, expenses (including the reasonable legal and other
expenses incurred in investigating and defending any such claims or
liabilities), damages or liabilities to which any of the aforesaid parties may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such losses, claims, expenses, damages (or actions in respect thereof) arise
out of or are based upon:



(i)
in whole or in part, any material inaccuracy in a representation or warranty
contained herein by the Dealer Manager or any material breach of a covenant
contained herein by the Dealer Manager;

(ii)
any untrue statement or any alleged untrue statement of a material fact
contained (A) in any Registration Statement or any post-effective amendment
thereto or in the Prospectus or any amendment or supplement to the Prospectus,
(B) in any Approved Sales Literature, or (C) any Blue Sky Application; or

(iii)
the omission or alleged omission to state a material fact required to be stated
in the Registration Statement or any post-effective amendment thereof to make
the statements therein not misleading, or the omission or alleged omission to
state a material fact required to be stated in the Prospectus or any amendment
or supplement to the Prospectus to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that in each case described in clauses (ii) and (iii) to the extent, but only to
the extent, that such untrue statement or omission was made in reliance upon and
in conformity with written information furnished to the Company by the Dealer
Manager expressly for use in the Registration Statement or any such
post-effective amendments thereof or the Prospectus or any such amendment
thereof or supplement thereto;

(iv)
any use of sales literature, including “broker-dealer use only” materials, by
the Dealer Manager that is not Approved Sales Literature; or

(v)
any untrue statement made by the Dealer Manager or omission by the Dealer
Manager to state a fact necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading in connection
with the Offering, in each case, other than statements or omissions made in
conformity with the Registration Statement, the Prospectus, any Approved Sales
Literature or any other materials or information furnished by or on behalf on
the Company.




13

--------------------------------------------------------------------------------




The Dealer Manager will reimburse the aforesaid parties for any reasonable legal
or other expenses incurred in connection with investigation or defense of such
loss, claim, expense, damage, liability or action. This indemnity agreement will
be in addition to any liability which the Dealer Manager may otherwise have.
(d)
Selected Dealer Indemnification of the Company. By virtue of entering into the
Selected Dealer Agreement, each Selected Dealer severally will agree to
indemnify, defend and hold harmless the Company, the Dealer Manager, each of
their respective Indemnified Parties, and each person who signs the Registration
Statement, from and against any losses, claims, expenses, damages or liabilities
to which the Company, the Dealer Manager, or any of their respective Indemnified
Parties, or any person who signed the Registration Statement, may become
subject, under the Securities Act or otherwise, as more fully described in the
Selected Dealer Agreement.



(e)
Action Against Parties; Notification. Promptly after receipt by any Indemnified
Party under this Section 7 of notice of the commencement of any action, such
Indemnified Party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 7, promptly notify the indemnifying party
of the commencement thereof; provided, however, that the failure to give such
notice shall not relieve the indemnifying party of its obligations hereunder
except to the extent it shall have been actually prejudiced by such failure. In
case any such action is brought against any Indemnified Party, and it notifies
an indemnifying party of the commencement thereof, the indemnifying party will
be entitled, to the extent it may wish, jointly with any other indemnifying
party similarly notified, to participate in the defense thereof, with separate
counsel.



Such participation shall not relieve such indemnifying party of the obligation
to reimburse the Indemnified Party for reasonable legal and other expenses
incurred by such Indemnified Party in defending itself, except for such expenses
incurred after the indemnifying party has deposited funds sufficient to effect
the settlement, with prejudice, of, and unconditional release of all liabilities
from, the claim in respect of which indemnity is sought. Any such indemnifying
party shall not be liable to any such Indemnified Party on account of any
settlement of any claim or action effected without the consent of such
indemnifying party, such consent not to be unreasonably withheld or delayed.
(f)
Reimbursement of Fees and Expenses. An indemnifying party under Section 7 of
this Agreement shall be obligated to reimburse an Indemnified Party for
reasonable legal and other expenses as follows:



(i)
In the case of the Company indemnifying the Dealer Manager, the advancement of
funds to the Dealer Manager for legal expenses and other costs incurred as a
result of any legal action for which indemnification is being sought shall be
permissible (in accordance with Section II.G. of the NASAA Guidelines) only if
all of the following conditions are satisfied: (A) the legal action relates to
acts or omissions with respect to the performance of duties or services on
behalf of the Company; (B) the legal action is initiated by a third party who is
not a shareholder of the Company or the legal action is initiated by a
shareholder of the Company acting in his or her capacity as such and a court of
competent jurisdiction specifically approves such advancement; and (C) the
Dealer Manager undertakes to repay the advanced funds to the Company, together
with the applicable legal rate of interest thereon, in cases in which the Dealer
Manager is found not to be entitled to indemnification.

(ii)
In any case of indemnification other than that described in Section 7(f)(i)
above, the indemnifying party shall pay all legal fees and expenses reasonably
incurred by the Indemnified Party in the defense of such claims or actions;
provided, however, that the indemnifying party shall not be obligated to pay
legal expenses and fees to more than one law firm in connection with the defense
of similar claims arising out of the same alleged acts or omissions giving rise
to such claims notwithstanding that such actions or claims are alleged or
brought by one or more parties against more than one Indemnified Party. If such
claims or actions are alleged or brought against more than one Indemnified
Party, then the indemnifying party shall only be obliged to reimburse the
expenses and fees of the one law firm (in addition to local counsel) that has
been participating by a majority of the indemnified parties against which such
action is finally brought; and if a majority of such indemnified parties is
unable to agree on which law firm for which expenses or fees will be
reimbursable by the indemnifying party, then payment shall be made to the first
law firm of record representing an Indemnified Party against the action or
claim. Such law firm shall be paid only to the extent of services performed by
such law firm and no reimbursement shall be payable to such law firm on account
of legal services performed by another law firm.




14

--------------------------------------------------------------------------------




7.
Contribution.



(a)
If Indemnification is Unavailable. If the indemnification provided for in
Section 7 is for any reason unavailable to or insufficient to hold harmless an
Indemnified Party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such Indemnified Party, as incurred:



(i)
in such proportion as is appropriate to reflect the relative benefits received
by the Company, the Dealer Manager and the Selected Dealer, respectively, from
the proceeds received in Primary Offering pursuant to this Agreement and the
relevant Selected Dealer Agreement; or

(ii)
if the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company, the
Dealer Manager and the Selected Dealer, respectively, in connection with the
statements or omissions which resulted in such losses, liabilities, claims,
damages or expenses, as well as any other relevant equitable considerations.



(b)
Relative Benefits. The relative benefits received by the Company, the Dealer
Manager and the Selected Dealer, respectively, in connection with the proceeds
received in the Primary Offering pursuant to this Agreement and the relevant
Selected Dealer Agreement shall be deemed to be in the same respective
proportion as the total net proceeds from the Primary Offering pursuant to this
Agreement and the relevant Selected Dealer Agreement (before deducting
expenses), received by the Company, and the total selling commissions and dealer
manager fees received by the Dealer Manager and the Selected Dealer,
respectively, in each case as set forth on the cover of the Prospectus bear to
the aggregate offering price of the Shares sold in the Primary Offering as set
forth on such cover.



(c)
Relative Fault. The relative fault of the Company, the Dealer Manager and the
Selected Dealer, respectively, shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact related to information
supplied by the Company, by the Dealer Manager or by the Selected Dealer,
respectively, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.



(d)
Pro Rata is Unreasonable. The Company, the Dealer Manager and the Selected
Dealer (by virtue of entering into the Selected Dealer Agreement) agree that it
would not be just and equitable if contribution pursuant to this Section 8 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable contributions referred to above in this
Section 8. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an Indemnified Party and referred to above in this Section
8 shall be deemed to include any legal or other expenses reasonably incurred by
such Indemnified Party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission or alleged omission.



(e)
Limits. Notwithstanding the provisions of this Section 8, the Dealer Manager and
the Selected Dealer shall not be required to contribute any amount by which the
total price at which the Shares sold in the Primary Offering to the public by
them exceeds the amount of any damages which the Dealer Manager and the Selected
Dealer have otherwise been required to pay by reason of any untrue or alleged
untrue statement or omission or alleged omission.



(f)
Fraudulent Misrepresentation. No party guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any party who was not guilty of such fraudulent
misrepresentation.



(g)
Benefits of Contribution. For the purposes of this Section 8, the Dealer
Manager’s officers, directors, employees, members, partners, agents and
representatives, and each person, if any, who controls the Dealer Manager within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act shall have the same rights to contribution of the Dealer Manager, and each
officers, directors, employees, members, partners, agents and representatives of
the Company, each officer of the Company who signed the Registration Statement
and each person, if any, who controls the Company, within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act shall have the same
rights to contribution of the


15

--------------------------------------------------------------------------------




Company. The Selected Dealers’ respective obligations to contribute pursuant to
this Section 8 are several in proportion to the number of Shares sold by each
Selected Dealer in the Primary Offering and not joint.


8.
Termination of this Agreement.



(a)
Term; Expiration. This Agreement shall become effective on the initial Effective
Date and the obligations of the parties hereunder shall not commence until the
initial Effective Date. This Agreement may be terminated by either party upon 60
calendar days’ written notice to the other party. This Agreement shall
automatically expire on the termination date of the Offering as described in the
Prospectus.



(b)
Delivery of Records Upon Expiration or Early Termination. Upon the expiration or
early termination of this Agreement for any reason, the Dealer Manager shall:



(i)
promptly forward any and all funds, if any, in its possession which were
received from investors for the sale of Shares for deposit;

(ii)
to the extent not previously provided to the Company a list of all investors who
have subscribed for or purchased shares and all broker-dealers with whom the
Dealer Manager has entered into a Selected Dealer Agreement;

(iii)
notify Selected Dealers of such termination; and

(iv)
promptly deliver to the Company copies of any sales literature designed for use
specifically for the Offering that it is then in the process of preparing. Upon
expiration or earlier termination of this Agreement, the Company shall pay to
the Dealer Manager all compensation to which the Dealer Manager is or becomes
entitled under Section 3(d) at such time as such compensation becomes payable.



9.
Miscellaneous



(a)
Survival. The following provisions of the Agreement shall survive the expiration
or earlier termination of this Agreement: Section 3(d) (Dealer-Manager
Compensation); Section 5(l) (Dealer-Manager’s Review of Proposed Amendments and
Supplements); Section 6(i) (AML Compliance); Section 7 (Indemnification);
Section 8 (Contribution); Section 9 (Termination of This Agreement) and this
Section 10 (Miscellaneous). Notwithstanding anything else that may be to the
contrary herein, the expiration or earlier termination of this Agreement shall
not relieve a party for liability for any breach occurring prior to such
expiration or earlier termination. In no event shall the Dealer Manager be
entitled to payment of any compensation in connection with the Offering that is
not completed according to this Agreement; provided, however, that the
reimbursement of out-of-pocket accountable expenses actually incurred by the
Dealer Manager or person associated with the Dealer Manager shall not be
presumed to be unfair or unreasonable and shall be payable under normal
circumstances.



(b)
Notices. All notices or other communications required or permitted hereunder,
except as herein otherwise specifically provided, shall be in writing and shall
be deemed given or delivered: (i) when delivered personally or by commercial
messenger; (ii) one business day following deposit with a recognized overnight
courier service, provided such deposit occurs prior to the deadline imposed by
such service for overnight delivery; (iii) when transmitted, if sent by
facsimile copy, provided confirmation of receipt is received by sender and such
notice is sent by an additional method provided hereunder; in each case above
provided such communication is addressed to the intended recipient thereof as
set forth below:

If to the Company:
Carey Watermark Investors Incorporated
50 Rockefeller Plaza
New York, New York 10020
Facsimile No.: (212) 492-8922
Attention: Mr. Thomas Zacharias
with a copy to:
Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019

16

--------------------------------------------------------------------------------




Facsimile No.: (212) 878-8375
Attention: Kathleen L. Werner, Esq.
If to the Dealer Manager:
Carey Financial, LLC
50 Rockefeller Plaza
New York, New York 10020
Facsimile No.: (212) 492-8922
Attention: Mr. Richard J. Paley
with a copy to:
Kunzman & Bollinger, Inc.
5100 N. Brookline Avenue, Suite 600
Oklahoma City, Oklahoma 73112
Facsimile No: (405) 942-3501
Attention: Wallace W. Kunzman, Jr.
Any party may change its address specified above by giving each party notice of
such change in accordance with this Section 10(b).
(c)
Successors and Assigns. No party shall assign (voluntarily, by operation of law
or otherwise) this Agreement or any right, interest or benefit under this
Agreement without the prior written consent of each other party. Subject to the
foregoing, this Agreement shall be fully binding upon, inure to the benefit of,
and be enforceable by, the parties hereto and their respective successors and
assigns.



(d)
Invalid Provision. The invalidity or unenforceability of any provision of this
Agreement shall not affect the other provisions hereof, and this Agreement shall
be construed in all respects as if such invalid or unenforceable provision were
omitted.



(e)
Applicable Law. This Agreement and any disputes relative to the interpretation
or enforcement hereto shall be governed by and construed under the internal
laws, as opposed to the conflicts of laws provisions, of the State of New York.



(f)
Waiver. EACH OF THE PARTIES HERETO WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) RELATED TO OR ARISING OUT OF THIS AGREEMENT. The parties hereto each
hereby irrevocably submits to the exclusive jurisdiction of the courts of the
State of New York and the Federal courts of the United States of America located
in the Borough of Manhattan, New York City, in respect of the interpretation and
enforcement of the terms of this Agreement, and in respect of the transactions
contemplated hereby, and each hereby waives, and agrees not to assert, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereof, that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in said courts or that the venue
thereof may not be appropriate or that this Agreement may not be enforced in or
by such courts, and the parties hereto each hereby irrevocably agrees that all
claims with respect to such action or proceeding shall be heard and determined
in such a New York State or Federal court.



(g)
Attorneys’ Fees. If a dispute arises concerning the performance, meaning or
interpretation of any provision of this Agreement or any document executed in
connection with this Agreement, then the prevailing party in such dispute shall
be awarded any and all costs and expenses incurred by the prevailing party in
enforcing, defending or establishing its rights hereunder or thereunder,
including, without limitation, court costs and attorneys and expert witness
fees. In addition to the foregoing award of costs and fees, the prevailing also
shall be entitled to recover its attorneys’ fees incurred in any post-judgment
proceedings to collect or enforce any judgment.



(h)
No Partnership. Nothing in this Agreement shall be construed or interpreted to
constitute the Dealer Manager or the Selected Dealer as being in association
with or in partnership with the Company or one another, and instead, this
Agreement only shall constitute the Selected Dealer as a broker authorized by
the


17

--------------------------------------------------------------------------------




Company to sell and to manage the sale by others of the Shares according to the
terms set forth in the Registration Statement, the Prospectus or this Agreement.
Nothing herein contained shall render the Dealer Manager or the Company liable
for the obligations of any of the Selected Dealers or one another.


(i)
Third Party Beneficiaries. Except for the persons and entities referred to in
Section 7 (Indemnification) and Section 8 (Contribution), there shall be no
third party beneficiaries of this Agreement, and no provision of this Agreement
is intended to be for the benefit of any person or entity not a party to this
Agreement, and no third party shall be deemed to be a beneficiary of any
provision of this Agreement. Except for the persons and entities referred to in
Section 7 and Section 8, no third party shall by virtue of any provision of this
Agreement have a right of action or an enforceable remedy against any party to
this Agreement. Each of the persons and entities referred to in Section 7 and
Section 8 shall be a third party beneficiary of this Agreement.



(j)
Entire Agreement. This Agreement contains the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof. This Agreement may not be modified or amended other
than by an agreement in writing.



(k)
Nonwaiver. The failure of any party to insist upon or enforce strict performance
by any other party of any provision of this Agreement or to exercise any right
under this Agreement shall not be construed as a waiver or relinquishment to any
extent of such party’s right to assert or rely upon any such provision or right
in that or any other instance; rather, such provision or right shall be and
remain in full force and effect.



(l)
Access to Information. The Company may authorize the Company’s transfer agent to
provide information to the Dealer Manager and each Selected Dealer regarding
recordholder information about the clients of such Selected Dealer who have
invested with the Company on an on-going basis for so long as such Selected
Dealer has a relationship with such clients. The Dealer Manager shall require in
the Selected Dealer Agreement that Selected Dealers not disclose any password
for a restricted website or portion of website provided to such Selected Dealer
in connection with the Offering and not disclose to any person, other than an
officer, director, employee or agent of such Selected Dealers, any material
downloaded from such a restricted website or portion of a restricted website.



(m)
Counterparts. This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in counterpart copies, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument comprising this Agreement.



(n)
Absence of Fiduciary Relationships. The parties acknowledge and agree that:



(i)
the Dealer Manager’s responsibility to the Company is solely contractual in
nature; and

(ii)
the Dealer Manager does not owe the Company, any of its affiliates or any other
person or entity any fiduciary (or other similar) duty as a result of this
Agreement or any of the transactions contemplated hereby.



If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return it to us, whereupon this instrument will become a binding
agreement between you and the Company in accordance with its terms.
[Signatures on following page]





18

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have each duly executed this Dealer
Manager Agreement as of the day and year set forth above.
THE COMPANY:
CAREY WATERMARK INVESTORS INCORPORATED
By:    /s/ Thomas E. Zacharias
Name:    Thomas E. Zacharias    
Title:    Chief Operating Officer    
Accepted as of the date first above written:
THE DEALER MANAGER:
CAREY FINANCIAL, LLC
By:    /s/ Mark Goldberg
Name:    Mark Goldberg     
Title:    President    


































[Signature Page to Dealer Manager Agreement]



--------------------------------------------------------------------------------




EXHIBIT A
FORM OF SELECTED DEALER AGREEMENT
  



